Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 24, 2016

                                            No. 04-16-00383-CR

                                             IN RE Joel SOTO

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       On November 24, 2014, relator filed a pro se petition for writ of mandamus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.



           It is so ORDERED on June 24, 2016.


                                                            _________________________________
                                                            Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2015CR8804, styled The State of Texas v. Joel Soto, pending in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.